Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's election with traverse of the species of Group 1 (Fig 1) in the reply filed on 3/3/21 is acknowledged, as is applicant’s indication that claims 1-4, 8 and 9 read on the elected species.  The traversal is on the ground(s) that a search of Group 1 would necessarily include a search for the other Groups.  This is not found persuasive because a search for the features of Group1 would clearly not encompass a search for the features of the other Groups such as the storage box of claim 5.
Applicant also argues the objectives of streamlined examination and the promotion of the public interest by avoiding the election of species. However, applicant’s argument for the objectives of streamlined examination and promotion of the public interest is in fact supported by the election of species requirement, since the examiner has less subject matter to search and examine and since therefore, the examiner can devote more time to the examination and as a result  
Claims 4-7 and 10-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 3/3/21. The examiner notes in this regard that claim 4 was indicated by applicant as reading on the elected species. However, the features recited in claim 4, including the axle, are not features of species Group 1, and are features of other species. Note Fig 1. Note Fig 4. Therefore claim 4 is also withdrawn from further consideration as indicated above, in spite of applicant’s indication that it reads on the elected species.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 and 8-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claimed subject matter that was not described in the specification in such a way as to show possession of the claimed invention by the applicant is (with emphasis on the text in bold):
x-ray barrier envelopes (the specification does not describe the feature in the full, clear, concise and exact terms required by the Statute. In making this finding the examiner acknowledges the description in the Background section on pages 1 and 2 of the specification. However, this description is insufficient and the remainder of the specification is not more detailed as to what the x-ray barrier envelopes encompassed in the claims are. For example, no part of the entire specification explains the significance of the words x-ray and barrier in the above noted claim term. So, what exactly makes an envelope an x-ray barrier envelope, and perhaps more importantly, given the rejection, where can the specification be consulted for the answer? Are these envelopes encompassed in claim 1 made of a particular material? Do they have a particular physical form or forms? For example, are they transparent or opaque? What are the envelopes a barrier to? X-rays or something else? Perhaps an x-ray barrier envelope is an envelope that is transparent to x-rays but a barrier to something else? Air, perhaps? Or, maybe is the answer that the term is 
In the above regard applicant’s attention is directed to the prior art of record that appears to show numerous configurations of envelopes that are intended to be used to hold x-ray phosphor plates or x-ray film. Are all of these considered to meet the claim requirement for x-ray barrier envelopes? Why or why not? Does the answer have to do with the intention of the inventor in each case to use the envelopes for the noted content or is it something else? How about other envelopes of record that can hold x-ray phosphor plates, but are not necessarily intended by their inventors to be used for the purpose? x-ray barrier envelopes? How can one tell based on the subject application disclosure?
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims are indefinite because the term x-ray barrier envelopes cannot be properly interpreted because it was not well described in the application specification as indicated above.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-3 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Carson et al. (2002/0130060). Carson discloses a chain of imbricated taped bags that have most of the features of the claims. The claimed substrate can be one of the tapes 16a and 16b, and the claimed envelopes can be the bags 14. [0028] of Carson teaches the spool of claim 3 (for use in the embodiment of Fig 2). The releasable adhesive is described at [0019] and [0021]. Given that the bags are intended to be removed from the tapes, it would also have been obvious to utilize releasable adhesive in the apparatus of Carson for the purpose of facilitating the noted removal.
Thus, Carson may be missing the x-ray and barrier features of the claimed x-ray barrier envelopes (as best the claims can be interpreted). On the other hand Carson refers to the benefits of imbricated taped bags being used in different applications. See [0002] through [0006]. So 
While not claimed, the instant application specification teaches that the envelopes can have at least the two orientations shown in Fig 2 or in Fig 3. Carson even discloses the same in [0017] and [0018]. Moreover, given the problem identified in [0029] of Carson one of ordinary skill would realize that another solution (to the one also discussed in [0029]) would be to use a wider tape (such as a tape having the width of the envelopes), such that the roll would be taped at its lateral midpoint as well as near its edges as shown in Figs 1 and 2. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB K ACKUN whose telephone number is (571)272-4418.  The examiner can normally be reached on Monday-Thursday 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory J. Pickett can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) 






/JACOB K ACKUN/Primary Examiner, Art Unit 3736